
	
		I
		111th CONGRESS
		1st Session
		H. R. 304
		IN THE HOUSE OF REPRESENTATIVES
		
			January 8, 2009
			Mr. Kirk (for himself
			 and Mr. Capuano) introduced the
			 following bill; which was referred to the Committee on Financial
			 Services
		
		A BILL
		To award a congressional gold medal to Joseph Barnett
		  Kirsner, M.D., Ph.D., in recognition of his many outstanding contributions to
		  the Nation.
	
	
		1.FindingsThe Congress finds as follows:
			(1)Dr. Joseph B. Kirsner was born in Boston in
			 1909 to poor Ukrainian immigrants.
			(2)Dr. Kirsner earned
			 his medical degree from Tufts University, graduating near the top of his class,
			 in 1933.
			(3)In 1935, Dr.
			 Kirsner joined the staff of the first academic gastroenterology unit in the
			 United States at the University of Chicago.
			(4)Dr. Kirsner earned
			 his Ph.D. in gastroenterology from the University of Chicago in 1942.
			(5)Dr. Kirsner
			 conducted invaluable research on peptic ulcers, inflammatory bowel disease,
			 colitis and Crohn’s disease, making numerous breakthroughs in the field on
			 patient management and cancer risk.
			(6)In more than 60
			 years of teaching, Dr. Kirsner trained more than 200 of the field’s leading
			 specialists, including more than 41 full professors and 14 department
			 chairs.
			(7)Dr. Kirsner
			 authored nearly 700 publications and 15 textbooks which are the leading
			 teaching materials on gastroenterology.
			(8)Dr. Kirsner helped
			 found several professional societies, including the American Society for
			 Gastrointestinal Endoscopy and the American Association for the Study of Liver
			 Diseases.
			(9)Dr. Kirsner was
			 unrelenting in raising funds for gastrointestinal programs around the country,
			 leading to creation of the General Medicine Study Section of the National
			 Institutes of Arthritis, Metabolic, and Digestive Diseases.
			(10)In 1962, a group
			 of Dr. Kirsner’s patients established the Gastro-Intestinal Research
			 Foundation, which provided immense support for research at the University of
			 Chicago.
			(11)In 1984, the
			 Gastro-Intestinal Research Foundation raised more than $2,000,000 to construct
			 the 17,000 square-foot Joseph B. Kirsner Center for the Study of Digestive
			 Diseases.
			(12)Dr. Kirsner
			 received every major award the field of gastroenterology has to offer, except
			 the one he was not eligible to win: American Digestive Health Foundation’s top
			 prize for excellence in clinical research, the Joseph B. Kirsner Award.
			(13)Aside from his
			 military service in World War II, Dr. Kirsner has practiced medicine, conducted
			 research, and educated young doctors for more than 70 years straight.
			(14)To this day, Dr.
			 Kirsner remains active in medicine, still seeing the patients he cares so much
			 for.
			(15)The Congress has awarded similar medals to
			 other doctors for their outstanding contributions to the medical field,
			 including Major Walter Reed and his associates in 1928, Dr. Thomas Anthony
			 Dooley III in 1961, Dr. Jonas E. Salk in 1977, and Dr. Ellis DeBakey in 2007.
			2.Congressional gold
			 medal
			(a)Presentation
			 authorizedThe Speaker of the
			 House of Representatives and the President Pro Tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of the Congress, of a
			 gold medal of appropriate design, to Joseph Barnett Kirsner, M.D., Ph.D., in
			 recognition of his many outstanding contributions to the Nation.
			(b)Design and
			 strikingFor purposes of the presentation referred to in
			 subsection (a), the Secretary of the Treasury (referred to in this Act as the
			 Secretary) shall strike a gold medal with suitable emblems,
			 devices, and inscriptions to be determined by the Secretary.
			3.Duplicate
			 medalsThe Secretary may
			 strike and sell duplicates in bronze of the gold medal struck pursuant to
			 section 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies, use of
			 machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of
			 medals
			(a)National
			 medalsThe medals struck pursuant to this Act are national medals
			 for purposes of chapter 51 of title 31, United States Code.
			(b)Numismatic
			 itemsFor purposes of sections 5134 and 5136 of title 31, United
			 States Code, all medals struck under this Act shall be considered to be
			 numismatic items.
			5.Authority to use
			 fund amounts; proceeds of sale
			(a)Authority To use
			 fund amountsThere is authorized to be charged against the United
			 States Mint Public Enterprise Fund such amounts as may be necessary to pay for
			 the costs of the medals struck pursuant to this Act.
			(b)Proceeds of
			 saleAmounts received from the sale of duplicate bronze medals
			 authorized under section 3 shall be deposited into the United States Mint
			 Public Enterprise Fund.
			
